Citation Nr: 1317760	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  11-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) as of July 8, 2009.

5.  Entitlement to an effective date earlier than July 8, 2009 for the award of a 30 percent initial rating for PTSD.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to May 1967.  He served in the Republic of Vietnam from May 1966 to May 1967.  The service connection, increased initial rating, and earlier effective date issues come to the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The TDIU issue comes to the Board on appeal from a January 2012 rating decision issued by the RO in Houston, Texas. 

In January 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

In August 2010 and February 2011 statements, the Veteran withdrew from the appeal the issues of service connection for a skin condition and bone spurs, and increased ratings for disequilibrium and bilateral hearing loss.  38 C.F.R. § 20.204 (2012).  Therefore, these issues are not currently before the Board.

The issues of entitlement to service connection for a headache disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran injured his cervical spine and bilateral shoulders in 1966 during a combat-related incident during service.  

2.  The evidence does not show arthritis of the cervical spine and bilateral shoulders during service or within one year after service, and there is probative medical evidence against a link between the Veteran's current cervical spine and bilateral shoulder arthritis and his in-service combat-related injury.  

3.  As of July 8, 2009, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty maintaining social relationships with family and friends and work, mild functional impairment, blunted affect, anxious mood, frequent depression, memory impairment, insomnia, nightmares, hypervigilance, emotional detachment, worthless feelings, mood impairment, and poor concentration.  

4.  The date entitlement arose for the award of an initial 50 percent rating for PTSD, July 8, 2009, which is later than the date of receipt of the original claim for service connection for PTSD, November 28, 2007.   


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated during service and arthritis of the cervical spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012). 

2.  A bilateral shoulder disorder was not incurred or aggravated during service and arthritis of the bilateral shoulders may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012). 

3.  As of July 8, 2009, the criteria are met for an initial disability rating of 50 percent, but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012). 

4.  The criteria for an effective date earlier than July 8, 2009 for the award of a 50 percent initial rating for PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.156(b), 3.159, 3.160(c), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

For the service connection and higher initial rating issues being denied, review of the claims folder reveals compliance with the VA's duties to notify and assist.  38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in February 2008, April 2008, July 2009, January 2011, and September 2011.  Those letters effectively satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the service connection and higher initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the February 2008, July 2009, January 2011, and September 2011 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the July 2009 notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  Notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The July 2009 letter went beyond this requirement for the PTSD initial rating issue, as it provided a copy of VA's specific rating criteria for mental disorders.    

With regard to the effective date issue on appeal, this issue stems from the Veteran's disagreement with the effective date assigned (July 8, 2009) for the award of an initial 30 percent rating for PTSD in December 2009 rating decision.  In cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  Id.  There has been no allegation of such error in this case by either the Veteran or his representative.  Therefore, no further VCAA notice is necessary for the downstream effective date issue.  

With regard to the timing of notice, it should be provided to a claimant before the initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required notice prior to the November 2008 and December 2009 rating decisions on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA examinations, VA treatment records, and certain private treatment records.  For his part, the Veteran has submitted personal statements, argument from his representative, hearing testimony, Social Security Administration (SSA) disability records, duplicate STRs, and Vet Center records.   A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011 and 2012.  These records are not present in the claims folder; in the August 2012 Supplemental Statement of the Case (SSOC), however, the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   Additionally, the Veteran submitted private treatment records after the Board hearing which the RO did not review in its most recent SSOC.  But the reports of the June 2002 and March 2003 MRIs of the cervical spine were already of record and reviewed by the RO.  Accordingly, these records may also be considered by the Board.  

The Veteran was also provided a February 2011 VA examination with a medical opinion addressing the etiology of his cervical spine and bilateral shoulder disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and the opinions were thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.   

The last VA examination rating the severity of the Veteran's service-connected PTSD disability was in March 2011.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the March 2011 VA psychiatric examination is fairly recent.  Herein, the Board grants a higher 50 percent rating for PTSD to account for worsening of the PTSD disability.  Furthermore, VA treatment records dated in 2011 and 2012 and hearing testimony dated in January 2013 do not reveal additional worsening above the 50 percent rating being granted here.  Therefore, a new VA examination to rate the severity of his PTSD disability is not warranted.  Moreover, although the Veteran asserted the examination was inadequate because it was only 15 or 20 minutes long, the Board notes that these examinations are not for treating purposes; the examinations are for assessment.  Without any further indication of inadequacy, the Board finds the examination adequate.

With regard to the January 2013 videoconference hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the January 2013 hearing, the undersigned Acting Veterans Law Judge outlined the issues on appeal and engaged in a colloquy as to substantiation of the claim.  There was a detailed discussion regarding the Veteran's psychiatric symptomatology for the increased rating and earlier effective date issues.  The Veteran discussed what level of disability rating he would be satisfied with, and in fact the Board has now granted a 50 percent disability rating.  The Veteran also explained why he believed his service connection claims should be granted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  In short, the videoconference hearing was legally sufficient.

In summary, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Governing Law and Regulations for Service Connection

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. §§ 3.303, 3.306.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
	
Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Diseases considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation.  See 3.303(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" (such as arthritis) shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease such as arthritis - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

The regulation creating a presumption of service connection for "chronic diseases" manifesting during service or within one year of service, and then again at any later date (38 C.F.R. § 3.303(b)), is only available to establish service connection for the "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker, 708 F.3d at 1336-37.  In the same case, the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) also "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Id. at 1335.  With respect to the current appeal, this list includes arthritis as an enumerated "chronic disease."  See 38 C.F.R. § 3.309(a).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some diseases are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  The factual basis may be established by medical evidence, competent lay evidence, or both.  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Lay evidence should describe the material and relevant facts as to the Veteran's disability observed within such period, not merely conclusions based upon opinion.  The chronicity and continuity factors outlined in § 3.303(b) will be considered.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   

Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis - Service Connection Claims 

The Veteran contends that he injured his cervical spine (neck) and bilateral shoulders in 1966 when he fell off a truck during combat.  He also says that heavy lifting of ammunition during combat situations in service further injured his shoulders.  He maintains that he was treated by medics in a field hospital for neck and shoulder pain on at least three occasions during service.  He also asserts continuous symptoms after service.  The Veteran stated that for many years post-service he did not seek medical treatment, but rather self-treated his pain with aspirin and alcohol use.  See January 2013 hearing testimony at pages 3-6; July 2009 claim; January 2010 NOD; February 2011 lay statement from the Veteran.

Upon review of the evidence of record, the Board denies the appeal for service connection for cervical spine and bilateral shoulder disorders.  

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, after a physical examination and X-ray testing, the February 2011 VA joint examiner diagnosed the Veteran with mild degenerative changes of the AC joints of both shoulders and degenerative changes at C4-C5 and C5-C6 of the cervical spine.  Earlier private magnetic resonance imaging (MRI) reports dated in 2002 and 2003 also revealed degenerative disc herniation, disc bulging, and spondylosis of the cervical spine.  Thus, there is probative evidence of current cervical spine and bilateral shoulder disabilities.      

STRs are negative for any complaints, treatment, or diagnoses for the cervical spine and both shoulders.  The Veteran did not report any symptoms in his service records.  At separation in May 1967 the Veteran denied any history of spine or shoulder symptoms, and upon examination his spine and shoulders were normal.  

However, the Veteran contends that he injured his cervical spine and bilateral shoulders in 1966 when he fell off a truck during combat in Vietnam.  With regard to combat, SPRs do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  Nonetheless, SPRs do confirm that the Veteran served in Vietnam from May 1966 to May 1967.  His DD Form 214 reveals his military occupational specialty (MOS) as a cannoneer, which is somewhat supportive of combat exposure.  Also, SPRs confirm that he served in a combat zone.  Further, in September 2008 the Joint Services Records Research Center ("JSRRC") confirmed that the Veteran's unit was engaged in mortar attacks and small arms fire with the enemy in 1966.  Moreover, the RO granted service connection for PTSD based on the Veteran's combat exposure.  Therefore, there is sufficient evidence the Veteran engaged in combat during his military service.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  The Board also finds that the Veteran's account of his cervical spine and bilateral shoulder injuries in 1966 are consistent with his combat service.  In conclusion, there is competent and credible lay evidence of incurrence of cervical spine and bilateral shoulder injuries in service; this is "satisfactory" lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the combat presumption is in effect, the Veteran must still present evidence of a nexus linking his in-service cervical spine and bilateral shoulder injuries to current arthritis and degenerative conditions of both joints.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen, 10 Vet. App. at 138.

After his combat-related cervical spine and shoulder injuries during service, the Veteran says he was thereafter treated on three occasions during service by medics in a field hospital in Vietnam for cervical spine and shoulder pain.  The Veteran is indeed competent to report continuing neck and shoulder pain as well as treatment on three occasions during service.  However, the Board finds that his lay assertions of further in-service treatment are not credible.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (providing that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  In this regard, at his Report of Medical History at separation in May 1967, the Veteran specifically denied a history of swollen or painful joints, recurrent back pain, painful shoulders, or arthritis.  Thus reported history at his May 1967 separation examination directly contradicts his lay assertions regarding additional treatment or continuing symptoms for his cervical spine and both shoulders during service.  
  
Post-service, per private treatment records dated in 2002 and 2003, the Veteran reported bilateral shoulder pain and cervical spine pain.  In a May 2002 private treatment record, the Veteran denied any previous injury to the right shoulder, but added that maybe recent weight lifting had caused his pain.  After MRIs were performed, right shoulder impingement was diagnosed in June 2002.  Disc herniation of the cervical spine was also shown.  These conditions were treated with steroid injections, with some success.  Possible etiologies of his pain included weight lifting, hypothyroidism, and the medication Lipitor.  Notably, a July 2002 private history and physical examination noted that his neck and shoulder pain only developed a couple of months ago.  The Board notes that in these private treatment records dated in 2002 and 2003 the Veteran failed to report his in-service cervical spine and shoulder injuries as a possible etiology and reported continuity of symptoms for several months only, as opposed to the past 35 years since discharge from service.  

Post-service, it follows there is no probative evidence of arthritis of the cervical spine or bilateral shoulders within one year after the Veteran's separation from service in 1967.  The first evidence of arthritis of the cervical spine or shoulders is dated in 2002.  Therefore, the presumption of in-service incurrence for arthritis is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), this case does not meet the test for chronic disease as set forth in lieu of a medical nexus.  Although arthritis is an enumerated chronic disease under 38 C.F.R. § 3.309(a) (listing named chronic diseases), arthritis in the present case is not shown in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  STRs in the present case fail to establish a combination of manifestations sufficient to identify the disease entity of arthritis of the cervical spine or shoulders.  That is, 38 C.F.R. § 3.303(b) equates shown in service with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis is of record during service. 

In addition, under 38 C.F.R. § 3.303(b), the probative evidence of record does not establish continuity of symptomatology for arthritis of the cervical spine or bilateral shoulders in lieu of medical nexus.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  

With regard to continuity of symptomatology, in the present case, there is no probative evidence of record establishing continuity of symptomatology for arthritis or any other similar degenerative cervical spine or shoulder condition.  38 C.F.R. § 3.303(b).  In this respect, the Veteran is indeed competent as a layperson to report purported symptoms of cervical spine and neck pain during and after his combat-related injury.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  He is further competent to report that post-service he self-treated his pain symptoms with aspirin and alcohol for many years.  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 	

Post-service, the Veteran's lay assertions as to continuity of symptoms for the cervical spine and shoulders are inconsistent with the totality of the evidence of record, and entitled to less probative weight.  The Board finds the Veteran's lay statements of continuity not credible, in part, because they contradict other medical evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  As noted above, at his Report of Medical History at separation in May 1967, the Veteran specifically denied a history of swollen or painful joints, recurrent back pain, painful shoulders, or arthritis.  In addition, in a May 2002 private treatment record, the Veteran denied any previous injury to the right shoulder.  Finally, a July 2002 private history and physical examination noted that his neck and shoulder pain only developed "a couple of months ago."  These statements all contradict his current statements made in connection with the claims on appeal. Thus, naturally, the issues of interest and bias come into play here, as the Veteran only reported continuity of symptoms after he filed his claim for VA compensation in July 2009.  

Additionally, the first written documentation of a cervical spine or bilateral shoulder symptoms and/or complaints in the claims folder is from private treatment records dated in 2002.  This first treatment is nearly 35 years after discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of a cervical spine or bilateral shoulder disorder for approximately 35 years after service as one factor in determining the credibility of lay evidence.  Id. at 1337. 

Overall, despite the incurrence of in-service injuries by way of the combat presumption, the STRs, including the medical examination at separation, and the probative post-service medical and lay evidence of record do not demonstrate chronicity in service or continuous symptoms thereafter for cervical spine and bilateral shoulder arthritis.  38 C.F.R. § 3.303(b).  There is a lack of corroborating evidence for the Veteran's lay assertions regarding subsequent continuity of symptoms.  The Veteran's assertions are not probative or credible on this issue, for the reasons discussed above.     

With regard to a nexus to service, there is probative medical evidence of record which is clearly against a nexus between the Veteran's present cervical spine and bilateral shoulder disabilities and his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, after a review of the claims folder including the Veteran's STRs, in February 2011 a VA clinician opined that it is "certainly less likely as not" that his current shoulder and cervical spine conditions are associated with a fall in service in the mid-1960s.  For the shoulders, the VA examiner reasoned that his arthritis was more an "aging process" that is consistent with his age of 64.  It was a "normal aging process," not associated with any injury.  The Veteran also had mild impingement syndrome, consistent with his age as well.  Likewise, for the cervical spine, the VA examiner reasoned that his arthritis and disk osteophyte complex was "more of a degenerative" process not associated with acute trauma 35 years ago during service.  The VA examiner also emphasized it is 35 years between discharge from service and his first complaint regarding his neck and shoulders.  This finding comports with the Board's finding above that the Veteran is not credible in his lay assertions pertaining to continuity of symptoms.  Overall, this VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his cervical spine and bilateral shoulder conditions.    

With regard to lay evidence of a nexus of current cervical spine and bilateral shoulder conditions to the in-service combat-related injury, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   The Veteran is indeed competent to report purported symptoms of cervical spine and bilateral shoulder conditions during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither he nor his representative, without evidence showing that either has medical training or expertise, can competently provide a medical nexus opinion between a current diagnosis such as arthritis and his in-service combat injury; such an opinion requires specialized medical knowledge of the degenerative processes of bones and joints, including how to distinguish the causes between aging and traumatic incidents.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  In addition, in the instant case, the Board finds the Veteran's lay statements with regard to nexus are less persuasive than the well-explained February 2011 VA examination and medical opinion finding that the Veteran's arthritis is a degenerative process due to age.  
 
Accordingly, the preponderance of the evidence is against the Veteran's service connection claims for cervical spine and bilateral shoulder disorders.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis - Increased Initial Rating for PTSD Beyond 30 Percent

In the November 2008 rating decision on appeal, the RO granted service connection for PTSD.  The service-connected PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran filed his original claim for service connection for PTSD in November 2007.  The RO granted service connection for PTSD in a November 2008 rating decision.  The Veteran filed a "claim for increase" for PTSD in July 2009, which notably was received within one year of the November 2008 rating decision.  In addition, within one year of the November 2008 rating decision, the RO also secured additional VA medical evidence pertinent to the PTSD rating claim (e.g., a November 2009 VA psychiatric examination).  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2012).  That is, any interim submissions before finality attached to the November 2008 rating decision must be considered by VA as part of the pending appeal for the November 2007 original claim for service connection for PTSD.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  It follows that the November 2008 rating decision is nonfinal and currently on appeal, stemming from the Veteran's original service connection for PTSD claim filed in November 2007.   

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This has resulted in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his PTSD disorder has been more severe than at others.  Id. 

In the present case, from November 28, 2007 to July 8, 2009, the Veteran's service-connected PTSD is rated as 10 percent disabling.  (The Veteran has requested an effective date earlier than July 8, 2009 for his 30 percent rating for PTSD, so the initial rating question during this time period will be addressed as part of the earlier effective date analysis in the present decision.  To do otherwise would be redundant.).  

As of July 8, 2009, the service-connected anxiety disorder is rated as 30 percent disabling.  The Veteran contends that his service-connected PTSD is more severe than is contemplated by the currently-assigned 30 percent initial rating as of July 8, 2009. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Once a Veteran has been diagnosed with a service-connected mental disorder, the VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

A 10 percent evaluation is appropriate when there is occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.  A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula.

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula.

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.  

A score of 71-80 represents "symptoms[, if] . . . present, . . . . are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  DSM-IV at 46-47.  A score of 81 to 90 illustrates "absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members)."  DSM-IV at 46-47.  

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See id.   

The General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but  also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

As of July 8, 2009, the evidence of record is consistent with a higher initial 50 percent rating for the service-connected PTSD.  38 C.F.R. § 4.7.  Certain reported signs and symptoms are indicative of the level of occupational and social impairment specified the 50 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 50 percent criteria under the General Rating Formula for Mental Disorders.  See Mauerhan, 16 Vet. App. at 442.  

In making this determination, the Board has reviewed VA mental health treatment records dated from 2009 to 2012; VA mental health examinations dated in November 2009 and March 2011; VA Vet Center records; SSA disability records;  January 2013 video hearing testimony; representative argument, and lay statements from the Veteran.  

In a July 2009 statement, the Veteran stated that his PTSD had worsened.  A September 2009 Vet Center social worker letter documented ongoing anxiety symptoms, intrusive memories of combat, isolation, guilt, interpersonal conflict, social avoidance, and persistent symptoms.  The Veteran's efforts to cope were tenuous at best.  

A November 2009 VA psychiatric examiner noted that the Veteran reported worsening insomnia, increased flashbacks, and increased social isolation.  He broke up with his girlfriend whom he had been dating 12 years.  He reported that his symptoms were constant.  The Veteran stated that he had no friends and had trouble getting along with people if he were to work, although he had not worked since 2001.  He reported no psychotherapy for the past year, and no current psychiatric medication.  He does go to PTSD group therapy at the Vet Center.  He reported extreme emotional detachment.  Upon examination, there was poor eye contact, a depressed mood, and an introverted affect.  He reported feeling depressed and alone and exhibited signs of suspiciousness.  The examiner documented that the Veteran was chronically depressed.  The examiner assessed that the Veteran needed psychotherapy and medication by a psychiatrist.  The examiner concluded that the Veteran's symptomatology caused "difficulty establishing and maintaining effective work/school and social relationships," which is supportive of the level of occupational and social impairment of a 50 percent rating.  See 38 C.F.R. § 4.130.

A VA mental health treatment note dated in February 2011 reflected the Veteran's belief that he needed individual psychotherapy and medication.  He had been attending a weekly PTSD group clinic.  The Veteran complained of decreased concentration and a worthless feeling.  He exhibited a depressed affect and irritability.  A VA mental health treatment note dated in March 2011 noted depression three days a week, insomnia, irritability, detachment, restricted/blunted affect, anxiety, occasional hallucinations, and a sad mood.  He was prescribed Benadryl to help with sleep.  No psychiatric medications were recommended.  

A March 2011 VA psychological examiner found no significant psychosocial changes since the time of the November 2009 VA examination.  The Veteran reported hypervigilance and irritability.  He reported a current depressed mood, insomnia, nightmares, avoidance, numbing, and anxiety.  The assessment was mild symptoms with little functional impairment, with fleeting depressive symptoms.  The Veteran could work if he chose to.  The GAF score was 70, indicative of mild impairment.  

VA mental health treatment notes dated in June 2011 and October 2011 document further treatment for depression. A June 2011 Vet Center social worker letter documented significant regression in his efforts to manage irritability, depression and anxiety, nightmares, feelings of worthlessness, hypervigilance, and guilt.  All of these symptoms result in occupational and social impairment.  His psychiatric symptoms were described as recurrent and debilitating.    

A VA psychologist in a July 2011 opinion assessed that the Veteran's mild psychiatric symptoms from PTSD would not preclude employment and do not render the Veteran unemployable.  It was noted that the Veteran reported retiring in 2001 with no problems at the job at that time.  In contrast, although a February 2012 VA mental health addendum stated that the Veteran could no longer work due to PTSD, this finding was not supported by other VA examiners and SSA disability findings as well.  A VA mental health treatment note dated in January 2012 indicated that the Veteran had depressed mood, worsening nightmares, anxious affect, and worsening flashbacks.  

At the January 2013 videoconference hearing (pages 13-18), the Veteran reported anger, short and long term memory impairment, difficulty maintaining social relationships, few friends, and work impairment.  


The Board acknowledges that the evidence of record fails to reveal certain other criteria indicative of a 50 percent rating.  At times the Veteran has shown improvement with his PTSD.  See e.g., October 2011 VA mental health note.  However, a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  See Mauerhan, 16 Vet. App. at 442.  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  They are not all-encompassing or an exhaustive list.  Id. 

Overall, as of July 8, 2009, consideration of these symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent rating.  See 38 C.F.R. § 4.130.  With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning an initial 50 percent rating for PTSD, as of July 8, 2009.  38 C.F.R. § 4.3.

However, as of July 8, 2009, the evidence of record does not warrant an initial 70 percent rating for PTSD.  38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of symptomatology causing occupational and social impairment, with deficiencies in most areas, which is required for a 70 percent rating.  38 C.F.R. § 4.130.  Specifically, medical and lay evidence of record does not show that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There was occupational and social impairment, but there were no deficiencies in judgment or thinking.  There were deficiencies in mood and work and social relationships.  However, the whole of the evidence of record indicates that at 70 percent is not for assignment.  First, the lowest GAF scores of 60 and 61 indicate moderate impairment, and no higher.  Furthermore, the GAF scores assigned at other times are higher, thus indicating PTSD with less severe impairment, than these moderate scores.  Second, the Veteran's other symptoms of record, although not required, do not include near continuous panic or depression; suicide ideation; obsessive rituals; near-continuous panic; unprovoked irritability with violence; impaired impulse control; or neglect of personal appearance and hygiene.  Rather, the Veteran's speech is normal, he is fully oriented, and had difficulty, but not an inability in establishing and maintaining effective relationships.  He can still function and communicate with people, albeit with some limitations.  The Veteran is still able to maintain relationships with his family members, and several friends, although these relationships are detached and distant.  He is able to participate in PTSD group therapy.  He is still able to take care of basic activities of daily living.  The Veteran was not recently treated with any psychiatric medication for his PTSD.
 
The Board acknowledges a June 2011 Vet Center social worker letter that described a 70 percent level of impairment.  However, as indicated above, this finding is not supported by other VA examinations of record, SSA disability records, VA mental health treatment records, or even the Veteran's lay descriptions of his symptoms.  Thus, the Board is constrained to afford that description very little weight or probative value.  SeeWensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  Accordingly, as of July 8, 2009, overall the Board finds that the evidence supports an initial disability rating of 50 percent, but no higher, for service-connected PTSD.  38 C.F.R. § 4.3. 

Fenderson Consideration

The 50 percent rating for his PTSD the Board has assigned should be effective from July 8, 2009, the date previously assigned by the RO.  Since the effective date of his award, his disability has never been more severe than contemplated by its 50 percent rating, so the Board cannot "stage" his rating any further.  Fenderson, 12 Vet. App. at 126.  

Extraschedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology for PTSD with contemplation of the relative degree of occupational and social impairment.  The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran - the Veteran does not have any PTSD symptoms or effects which are not provided for in the rating schedule.  In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Nearly all of the Veteran's psychiatric symptoms are contemplated in the 50 percent rating assigned, including his degree of work impairment.  Moreover, the Veteran also has never argued for an extraschedular rating under § 3.321(b).  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115-116; VAOPGCPREC 6-96. 

Governing Law and Regulations for Earlier Effective Date with Analysis 

In the present case, from November 28, 2007 to July 8, 2009, the Veteran's service-connected PTSD is rated as 10 percent disabling.  As of July 8, 2009, the service-connected PTSD is now rated as 50 percent disabling (previously 30 percent), based on the above findings in the present Board decision.

In the December 2009 rating decision on appeal, the RO granted the initial 30 percent rating for PTSD, effective from July 8, 2009, the date the RO determined that an increased rating claim for PTSD was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  In a January 2010 NOD, the Veteran expressed disagreement with the effective date assigned for the initial 30 percent rating for PTSD.  The Veteran asserts that the evidence demonstrates entitlement to at least a 30 percent rating for PTSD back to November 28, 2007, the date his original service claim for PTSD was filed.  He maintains his PTSD disability causes occupational and social impairment indicative of at least a 30 percent rating, back to November 28, 2007.  The issue of an earlier effective date for PTSD was perfected to the Board. 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has emphasized that this duty "is separate and distinct from the statutory benefit-of-the-doubt requirement under 38 U.S.C. § 5107(b) ."  Harris, 704 F.3d at 948.  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007)

Under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a SOC), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Court has also indicated that § 3.156(b) is a Veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-Veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the Veteran of an earlier effective date associated with the claim. See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in: earlier effective date claims, claims to reopen, claims involving clear and unmistakable error, and questions regarding the timeliness of an NOD or appeal.

With regard to the increased initial rating issue for PTSD, the Veteran filed his original claim for service connection for PTSD in November 2007.  The RO granted service connection for PTSD in a November 2008 rating decision.  The Veteran filed a "claim for increase" for PTSD in July 2009, which notably was received within one year of the November 2008 rating decision.  In addition, within one year of the November 2008 rating decision, the RO also secured additional VA medical evidence pertinent to the PTSD rating claim (e.g., a November 2009 VA psychiatric examination).  

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2012).  The November 2009 VA psychiatric examination is new and material evidence in the present case.  That is, any interim submissions before finality attached to the November 2008 rating decision must be considered by VA as part of the pending appeal for the November 2007 original claim for service connection for PTSD.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Voracek v. Nicholson, 421 F.3d 1299   (Fed. Cir. 2005); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  It follows that the November 2008 rating decision is nonfinal and currently on appeal, stemming from the Veteran's original service connection for PTSD claim in November 2007.   

The principle of staged ratings may be applied in considering the effective date of an evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the present case, as described above, the effective date issue on appeal for PTSD does not stem from an "increased rating" in the traditional sense.  Rather, it stems from the "initial ratings" (10 and 30 percent) assigned upon the original grant of service connection for PTSD in a November 2008 rating decision.  The distinction is important for effective date purposes.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  Compare 38 C.F.R. §§ 3.400(b)(2)(i) with 38 C.F.R. §§ 3.400 (o)(2).  As the effective date issue on appeal for PTSD stems from a disagreement with an initial evaluation following the grant of service connection, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.  See Rice, 22 Vet. App. at 453-54.  This is actually to the Veteran's benefit as the Board must consider a potential earlier effective date back to the original November 2007 claim, as opposed to merely one year before the July 2009 "so-called" claim for increase.  See 38 U.S.C. §§ 5110(a), (b)(2); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2). 

Again, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

As to the date of claim, in the present case, the date of receipt for the initial claim for service connection for PTSD is November 28, 2007.  A review of the claims folder reveals no informal or informal claim for service connection for PTSD between the Veteran's discharge from service in May 1967 until the November 28, 2007 claim for service connection was received.  38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  The Veteran has not asserted differently.   

As to the date of entitlement for an initial 50 percent rating for PTSD, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Once a Veteran has been diagnosed with a service-connected mental disorder, the VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

For PTSD, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as:  depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula. 

As to the date of entitlement for an initial 50 percent rating for PTSD, the Board finds that July 8, 2009 is the correct effective date for entitlement.  Prior to July 8, 2009, the medical and lay evidence of record is not indicative of symptomatology causing either occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (30 percent disabling); or occupational and social impairment with reduced reliability and productivity (50 percent disabling).  Thus, prior to July 8, 2009, the criteria for either a 30 or 50 percent rating for PTSD are not shown by the evidence of record.  Instead, the evidence of record demonstrates occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication, indicative of only a 10 percent rating.  38 C.F.R. § 4.130, General Rating Formula.  

In making this determination, the Board has reviewed VA mental health treatment records dated from 2007 to 2009; a VA psychiatric examination dated in October 2008; SSA disability records; January 2013 video hearing testimony; representative argument, and lay statements from the Veteran.  

At the January 2013 hearing (pages 13-15), the Veteran testified that he believed his disability was at least at 30 percent disabling back when he filed his original claim in November 2007.  He reported difficulty maintaining social and work relationships from the time of his military service.  Although competent in presenting his symptoms at the hearing and in lay statements, the medical evidence of record does not support the Veteran's lay assertions as to the severity of his PTSD prior to July 8, 2009.  Overall, the medical evidence of record is more probative in its description of the Veteran's degree of psychiatric impairment from PTSD prior to July 8, 2009.

Specifically, an April 2008 VA mental health treatment note mentioned insomnia ("a little bit") and an earlier history of Prozac use 10 years before that helped the Veteran at his job.  He took a retirement package from Goodyear in 2001, and was working as a part-time real estate investor.  He reported being in a relationship with his girlfriend for the past 12 years.  Upon examination, the Veteran's psychiatric examination was mostly normal.  He exhibited occasionally tangential thoughts.  He reported minimal irritability, difficulty concentrating, jumpiness, and being emotionally numb frequently.  The Veteran reported that he feels supported by his girlfriend and his real estate friends.  He denied depressed mood, feelings of worthlessness, panic attacks, paranoia, excessive worry, or compulsive behavior.  The VA psychiatrist concluded his symptoms were mild, and had caused little to no impairment in daily functioning.  The examiner noted the Veteran had been successful in education, his profession, and in maintaining long-term relationships.  There was no need for psychiatric medication at that time.  His GAF score was 85, indicative of only minimal symptoms.  

An October 2008 VA psychiatric examiner noted the Veteran's report of insomnia, constant irritability, few friends, nightmares, flashbacks, heightened awareness, occasional psychotherapy, and a previous history of conflicts with co-workers.  Upon examination, his affect and mood were abnormal with findings of depression, irritability, and anger.  He was mildly depressed.  Many other signs were normal and there were no panic attacks and no difficulty performing activities of daily living.  His memory was within normal limits.  The VA examiner concluded that the Veteran's psychiatric symptoms were mild or transient and caused decrease in work efficiency and ability to perform occupational tasks only during the periods of significant stress.  His GAF score was again 85, indicative of only minimal symptoms.  

A June 2009 VA treatment record noted a positive depression screen and that the 
Veteran was enrolled in a PTSD group.  A July 2011 SSA determination found that when discussing the Veteran's symptomatology back to 2008, the Veteran's symptoms were mild and had caused little-to-no impairment in his daily functioning.  The Veteran drives, rides a bike, walks, does household chores, and shops at the grocery store.  He has no problems dressing, bathing, or feeding himself.  His activities of daily living indicate he can concentrate on a sustained basis.  His impairments have no more than a minimal effect on his ability to perform work-related activities.  The SSA adjudicated added that his daily activities reveal a significantly greater physical and mental functional ability than alleged.  The credibility of his reported symptoms were questioned.  

Overall, the Veteran's GAF scores of 85 are only reflective of mild occupational and social impairment prior to July 8, 2009.  Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  A VA examiner specifically concluded that the Veteran's symptoms caused a decrease in work efficiency and ability to perform occupational tasks only during the periods of significant stress; this meets only the criteria for a 10 percent evaluation.  Overall, prior to July 8, 2009, the Veteran's level of occupational and social impairment is more than adequately reflected in the 10 percent rating currently assigned.  38 C.F.R. § 4.10.

Therefore, in this case, the date entitlement first arose for a 30 or 50 percent rating for PTSD (July 8, 2009), is clearly later in time than the date of receipt of the initial rating claim (November 28, 2007).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the date of entitlement - July 8, 2009, is the proper effective date for the initial 50 percent rating.  Accordingly, the preponderance of the evidence is against an effective date earlier than July 8, 2009 (date of entitlement) for a 50 percent initial rating for PTSD.  38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a bilateral shoulder disorder is denied.  

Effective July 8, 2009, an increased initial 50 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.

An effective date earlier than July 8, 2009 for the award of a 50 percent initial rating for PTSD is denied.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

First, the Veteran must be scheduled for a VA examination and opinion to determine the etiology of any headache disorder on the basis of in-service incurrence.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, before the Board can rely on an examiner's conclusion that an etiology opinion is speculative, the examiner must adequately explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Although the RO secured an earlier March 2011 VA neurological examination with a June 2012 VA addendum opinion, both are flawed.  Specifically, the March 2011 VA neurological examination diagnosed the Veteran with "post traumatic headaches," after the Veteran's reported head injury in 1966 during service.  Yet, the VA examiner also emphasized that the Veteran denied a history of headaches at the May 1967 separation examination, and STRs did not reveal any treatment for headaches.  Moreover, in the June 2012 VA addendum, the VA examiner ultimately opined that a nexus opinion could not be provided for the Veteran's headache disorder "without resorting to speculation", but did not provide supporting rationale.  The VA examiner thus did not provide an adequate explanation for her medical opinion and diagnosed post-traumatic headaches, but appeared to find that no trauma occurred.  Overall, this VA examiner's opinion is confusing and inadequate.  A new VA neurological examination for the alleged headache disorder with a different VA examiner is necessary.   

Second, with regard to the TDIU claim, the letters of record fail to address what the evidence must show to substantiate a claim for TDIU.  Thus, the RO/AMC must send a notice letter to the Veteran for his TDIU claim.  This letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).    In addition, this letter should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). That is, this letter must advise the Veteran of the disability rating and effective date elements of a claim.  
 
Third, with regard to the TDIU claim, a VA opinion from an appropriate clinician(s) must also indicate whether the combined effects of the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, and disequilibrium disabilities render him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Gary v. Brown, 7 Vet. App. 229, 232 (1994) (citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 (1993)); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (all remanding TDIU claims to obtain a medical evaluation concerning the effect of service-connected disabilities on a Veteran's ability to secure employment).  The current evidence of record only addresses whether each separate service-connected disability causes unemployability on an individual basis, but fails to consider the combined effects of the service-connected disabilities together.    

Accordingly, the headache disorder and TDIU issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of the Veteran's headache disorder.  This examination must be conducted by a new VA examiner, and not the physician who previously examined the Veteran in March 2011.  The purpose of this examination is to determine whether any current headache disorder is related to a combat injury from service.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The examiner must provide a clear rationale for the opinion.    The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Upon clinical examination, does the Veteran have a current headache disorder?  

(b) If a current headache disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that a current headache disorder is related to a combat-related head injury sustained during the Veteran's military service in 1966?  For purposes of answering this question, the VA examiner is advised that the Board is accepting (conceding as fact) that the Veteran sustained a head injury in 1966 during service when he fell off a truck during a combat-related incident.  

The Veteran alleges continuous headaches symptoms since service.  Post-service, a private treatment record dated in May 2002 mentions headaches.  There are also several scattered references to headaches in VA, SSA, and private treatment records dated from 2003 to 2012.  The question for the VA examiner to answer is whether the Veteran has any current headache residuals stemming from his in-service head injury that occurred during combat.  

(c) In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding continuity of symptomatology for his headache disorder.  

(d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Send a notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

3.  After completing the above development, for purposes of entitlement to a TDIU, secure a VA opinion from an appropriate clinician(s) to determine whether it is at least as likely as not (50 percent or more probable) that the combined effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  (If the Veteran's headache disorder is service-connected by the RO in the interim, this disability must be considered as well).  In short, the combined effects of all his service-connected disabilities together must be considered, as opposed to just the separate, individual effects of each disability.  In making this determination, the examiner must NOT consider the effect of any nonservice-connected disabilities and advancing age.  The Board notes that the Veteran's service-connected disabilities are as follows:  vertigo, PTSD, tinnitus, and hearing loss.  

In rendering this opinion the examiner must review the claims folder, and consider the Veteran's ability to work in both physical and sedentary employment settings, and whether physical or sedentary employment is consistent with the Veteran's employment history, educational background, previous training, and vocational attainment.  If there is a finding of unemployability, the examiner must address whether this originates from one disability alone or from a combination of service-connected disabilities.  The examiner must provide a rationale for the opinion rendered, with consideration of the Veteran's interview and all pertinent medical and lay evidence of record. 

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the service connection for a headache disorder and entitlement to a TDIU issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


